Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s RCE includes an IDS, to which it is assumed was wished to be considered prior to allowance.  In the IDS is a foreign analysis of PCT/KR2017/003805, in which WO 2014-204728 to The Broad Institute, is disclosed and used as showing a lack of novelty or inventive step, which essentially would also indicate the same for the broad claims herein.  The present examiner specifically disagrees with the analysis in the PCT case.  To wit, The Broad Street Institute document discloses compositions to be delivered by vector, which include the components to realize the Cas9-gRNA complex inside a cell.  However, while one may try to extrapolate to the protein being present for Cas9, in complex with gRNA in a liposome, the application only discloses embodiments of delivery of nucleic acids encoding the components.  Paragraph 15 of the document is an example of such, where it is said “In a preferred embodiment, the cas9 is delivered into the cell in the form of mRNA.”  From this one may try to imply that in another embodiment the Cas9-gRNA complex is delivered itself, such does not evidence anything more than guessing what else is meant.  The whole of the text is focused on the delivery of nucleic acids encoding the components, and not delivery of the components themselves.  There is no embodiment disclosed in the disclosure to indicate the delivery of components themselves.  Thus, the Artisan would not have found The Broad Institute document to negate novelty or inventive step for the presently-claimed invention.  Thus, for the reasons previously-given, Claims 1-22 are allowed, again.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633